Appeal from an order of the Supreme Court, Allegany County (Thomas E Brown, A.J.), entered July 17, 2013. The order, insofar as appealed from, denied the motion of defendant for summary judgment.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on June 13 and 28, 2014, and filed in the Allegany County Clerk’s Office on July 2, 2014,
*1571It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Smith, J.P., Fahey, Lindley, Whalen and DeJoseph, JJ.